DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Aghnides (3,130,918)
Regarding claim 13, Aghnides shows A sanitary insert part (fig 1), comprising: an inlet side (top); an outlet side (bottom); a securing means (threads on 10) formed between the inlet side  and the outlet side, the securing means  is configured to be detachably secured to a counter securing means (threads on the water tap 10 threads on to) on a water outlet  of a sanitary fitting; a seal element (15) formed between the securing means  and the inlet side (fig 1, 15 is partially between the  threads and in inlet of 10), creating an at least partial seal; a jet aeration device (17) which has an aeration access point (12, 15a) that is open towards the outlet side (fig 1) and includes at least one discharge opening (S) connecting an outer side of the sanitary insert part  to an aeration chamber (between 17 and 15) in the jet aeration device  and being formed between the seal element and the securing means (fig 1); a collection chamber (between inside 17) formed between the securing means  and the outlet side (fig 1), through which excess water escaping through a leachate path between the securing means (between the threads)  and the counter securing means  is collected; and  a lip seal (slanted outlet of 17) on the outlet side, adjacent a discharge opening of the jet aeration device (outlet of 17) that seals the collection chamber from the outside.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wu et al. (10,500,597)
Regarding claim 27, Wu et al. shows A sanitary insert part (100), comprising: an inlet side (top); an outlet side (bottom); a securing means (150) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on the pipe that 150 is attached to) on a water outlet (fig 4) of a sanitary fitting; a seal element (600) formed between the securing means  and the inlet side (600 is partially between the threads and the inlet side), creating an at least partial seal; a jet aeration device (130) which has an aeration access point (120,121) that is open towards the outlet side (fig 4) and includes at least one discharge opening (132) connecting an outer side of the sanitary insert part to an aeration chamber (inside 130) in the jet aeration device and being formed between the seal element and the securing means (fig 4), a collection chamber (between 700 and 130 below the threads) defined between the securing means and an inner wall of the water outlet that connects to a leachate path (between the threads) and an overflow opening (bottom of the collection chamber)  leading from the collection chamber  to the aeration access point (122, 121,120).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11, 12, 14-19, 21 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al. (3,827,636) in view of Weis et al. (8,727,239)
Regarding claim 1, Parkison et al. shows  a sanitary insert part (fig 10), comprising:  an inlet side (top);  an outlet side (bottom);a securing means (5) formed between the inlet side and the outlet side, the securing means  is configured  to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25, 2)  formed upstream of the securing means  and directed toward the inlet side (fig 10), creating an at least partial seal; and  a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side and includes at least one discharge opening (9) connecting  an outer side of the sanitary insert part  to an aeration chamber (10) in the jet aeration device and being formed between the seal element  and the securing means (FIG 10). 
But fails to disclose that the seal includes a radial seal.
 However Weis et al teaches a radial seal (11) that forms a radial seal between two separate elements (4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a radial seal to the outer surface of seal element 2, between 2 and 24. This additional seal will allow seal element 2 to seal or bock any fluid from leaking through the gap between the outer portion of element 2 and element 24. Additionally, the additionally, seal will block any of the fluid that leaks past seal 25 and direct that fluid to the letche path 27.
The below marked up figure shows the proposed location for the additional radial seal.

    PNG
    media_image1.png
    471
    624
    media_image1.png
    Greyscale


Regarding claim 2,  a main flow path is formed between the inlet side  and the outlet side, and the jet aeration device  forms  a flow barrier (3, 4) in the main flow path (fig 10).  
Regarding claim 3,  the  discharge opening is located in a flow direction behind the flow barrier  in the main flow path (fig 10).  
Regarding claim 4,  at least one of the  securing means  or the discharge opening are  part of a base structure (fig 10).  
Regarding claim 5, the seal element (25, 2) that is part of a  base structure (fig 10) and has an annular, circumferential form.  
Regarding claim 7,  the  jet aeration device forms at least a part of a base structure (fig 10) 
Regarding claim 8,  the  base structure  is formed as a single unit or as multiple  5991770-1Applicant: Neoperl GmbHApplication No.: Not Yet Known components (1, 2, 3,4, 30).  
Regarding claim 9,  the base structure is comprised of  plastic (col 7, line 17).
Regarding claim 11, the  at least one discharge opening is  located  at a distance from the securing means (fig 10).  
Regarding claim 12, further comprising  a collection chamber (between 30 and 1) formed between the securing means  and the outlet side (fig 10), through which excess water escaping through a-4- 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Knownleachate path (between 30 and 1)  between the securing means  and the counter securing means is collected.
Regarding claim 14, the  securing means  comprises  a thread connection, and the counter securing means is adapted to be a counter thread connection that is adapted to allow  the insert part to be attached to a water outlet  on a sanitary fitting (fig 10).  
Regarding claim 15 a tool attachment (indents on the outer surface of 1) formed in the outlet side that is adapted to assist  in at least one of an attachment  or detachment process.  
Regarding claim 16, Parkison et al. shows an outlet  assembly, comprising an insert part  as claimed in claim 1  that is inserted into a water outlet (FT) of a sanitary fitting, and the seal element  in the sanitary insert part  provides an at least partial seal of an 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Known aperture (between 2 and 24)between the sanitary insert part  and the water outlet (fig 9).  
Regarding claim 17,  a flow resistance between the discharge opening and the outlet side is lower than the flower resistance in  a leachate path (between the threads on 24 and the threads on 1) that  extends from the securing means  to the counter securing means.  
Regarding claim 18, in its use, the device of Parkison et al. as modified above will perform the method of minimizing a loss of water between the sanitary insert part  and  a water outlet  receiving the sanitary insert part, the method comprising: providing the sanitary installation part according to claim 1:  in which the discharge opening  is located in a leachate path (27,26) of excess water, before  the securing means (5) of the sanitary insert part  and after the seal element (25) of the sanitary insert part  in the direction of the flow of water; and drawing the excess water into the aeration chamber for discharge with the flow of water (col 6, lines 15-25).  
Regarding claim 19,  the seal element  reduces pressure in the leachate path, to ensure a flow resistance produced by the seal element  is greater than a flow resistance in  a section of the main flow path -6- 5991770-1Applicant: Neoperl GmbH Application No.: Not Yet Known running parallel to the seal element within the sanitary insert part (Parkison et al. will inherently perform this function).  
Regarding claim 21,  further comprising an overflow opening (between 30 and 1) within the collection chamber  that leads into the aeration access point (fig 10).

Regarding claim 22, Parkison et al. as modified above shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25, 2, and the new seal from Weis) upstream of the securing means and directed toward the inlet side (25 and the newly added seal are both upstream of the threads and directed toward the inlet side) with the seal element forming a radial seal with the inner wall of the water outlet (see marked up figure 5 above) and creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (bottom of 1) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9); and wherein the seal element forms a seal that is located on or outside of a radius, which is defined by aeration windows (9) formed by the jet aeration device (fig 9) and each defining a respective aeration access point into the aeration 6Applicant: Neoperl GmbH Application No.: 16/622,629chamber (10).  
Regarding claim 23, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein the securing means are part of a base structure (1 and 2) comprising an upper part (2) and a lower part (1), and the seal element (25) is provided on the upper part and the securing means  is provided on the lower part  such that the upper part  is separable from the lower part at a location of the at least one discharge opening (27).  
But fails to disclose that the seal includes a radial seal.
 However Weis et al teaches a radial seal (11) that forms a radial seal between two separate elements (4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a radial seal to the outer surface of seal element 2, between 2 and 24. This additional seal will allow seal element 2 to seal or bock any fluid from leaking through the gap between the outer portion of element 2 and element 24. Additionally, the additionally, seal will block any of the fluid that leaks past seal 25 and direct that fluid to the letche path 27.

Regarding claim 25, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein the discharge opening is located in a leachate path  of excess water (fig 9, excess water can flow through 9 and 11 as well as 26 and 27).  
But fails to disclose that the seal includes a radial seal.
 However Weis et al teaches a radial seal (11) that forms a radial seal between two separate elements (4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a radial seal to the outer surface of seal element 2, between 2 and 24. This additional seal will allow seal element 2 to seal or bock any fluid from leaking through the gap between the outer portion of element 2 and element 24. Additionally, the additionally, seal will block any of the fluid that leaks past seal 25 and direct that fluid to the letche path 27.

Regarding claim 26, Parkison et al. shows A sanitary insert part (fig 9), comprising: an inlet side (top); an outlet side (bottom); a securing means (5) formed between the inlet side and the outlet side, the securing means is configured to be detachably secured to a counter securing means (threads on 24) on a water outlet (FT) of a sanitary fitting; a seal element (25) formed between the securing means  and the inlet side, creating an at least partial seal; a jet aeration device (1, 3, 4) which has an aeration access point (11) that is open towards the outlet side (fig 9) and includes at least one discharge opening (27 or 9) connecting an outer side of the sanitary insert part to an aeration chamber (10) in the jet aeration device and being formed between the seal element and the securing means (fig 9), and wherein a leachate path (between the threads of 24 and 1) extends from the securing means  to the counter securing means to the at least one discharge opening, and the seal element (7) reduces pressure in the leachate path  to ensure a flow resistance produced by the seal element  is greater than a flow resistance in a section of the main flow path running parallel to the seal element within the sanitary insert part (this is true since all fluid flows through the main flow path).
But fails to disclose that the seal includes a radial seal.
 However Weis et al teaches a radial seal (11) that forms a radial seal between two separate elements (4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a radial seal to the outer surface of seal element 2, between 2 and 24. This additional seal will allow seal element 2 to seal or bock any fluid from leaking through the gap between the outer portion of element 2 and element 24. Additionally, the additionally, seal will block any of the fluid that leaks past seal 25 and direct that fluid to the letche path 27.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al. (3,827,636) as modified by Weis et al. (8,727,239) above, further in view of Stein et al. (8,342,431)
Regarding claim 10, Parkison et al. as modified above shows all aspects of the applicant’s invention as in claim 1, including that the base structure comprises an upper part (2) and a lower part (1), and a  seal element (25) is provided on the upper part  of the base structure  and the securing means  is provided on the lower part  of the base structure (fig 10), but fails to show   a snap-in connection connects the upper part  with the lower part.
However, Stein et al. teaches a similar device that includes a snap fit connection (31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a snap fitting to secure elements 1 and 2 of Parkinson et al as modified above, together in order to make them easily separable.
Regarding claim 20, at least a portion of the upper part (25) has a greater elastic deformability than at least a portion of the lower part.  


Response to Arguments

Applicant’s arguments with respect  the claims have been considered but are moot inv view of the new ground of rejection above.
The examiner notes that in the combination of Parkinson and Weis, the seal that being added from Weis to Parkinson creates a radial seal just as in the claimed invention. In the claimed invention, the o ring is added upstream of the securing means, see the above modified figure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/1/2022